SHARE CANCELLATION AGREEMENT







This SHARE CANCELLATION AGREEMENT (this “Agreement”), dated September 30, 2015
(the “Effective Date”), by and between Legacy Ventures International Inc. (the
“Company”), a Nevada corporation, and REHAN SAEED, individually (the
“Shareholder”).  Company and Shareholder are also hereinafter individually and
jointly referred to as “Party” and/or “Parties”.







RECITALS







 

WHEREAS, as of the date hereof, the Shareholder is the owner of 37,800,000
shares of the Company’s commons stock, par value $0.0001 per share (the “Common
Stock”); and




WHEREAS, concurrently herewith, Company and the Shareholder are entering into
certain Share Exchange Agreement (the “Share Exchange Agreement”) dated
September 30, 2015 with RM Fresh Brands Inc., a corporation formed under the
laws of the Province of Ontario, Canada (“RM Fresh”), pursuant to which Company
and the Shareholder will cancel 35,800,000 shares of Common Stock (“Cancellation
Shares”) in exchange for the consummation and execution of the Share Exchange
Agreement; and




 

WHEREAS, it is a condition precedent to the consummation of the Share Exchange
Agreement that the Shareholder will enter into this Agreement, which will
effectuate the cancellation of the Cancellation Shares; and




WHEREAS, the Shareholder is entering into this Agreement to, amongst other
things, induce RM Fresh to enter into the Share Exchange Agreement and the
Shareholder acknowledges that RM Fresh would not consummate the transactions
contemplated by the Share Exchange Agreement unless the transactions
contemplated hereby are effectuated in accordance herewith.







AGREEMENT







In consideration of the mutual promises herein contained and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows:




 

1.

Cancellation of Cancellation Shares. On the Effective Date, the Shareholder will
deliver to Company the necessary documentation for the cancellation of the stock
certificates representing the Cancellation Shares and hereby irrevocably
instructs the Company and the Company’s transfer agent to cancel the
Cancellation Shares such that the Cancellation Shares will no longer be
outstanding on the stock ledger of the Company.  The Company shall immediately
deliver to the Company’s transfer agent irrevocable instructions providing for
the cancellation of the Cancellation Shares.








1







--------------------------------------------------------------------------------



2.

Effective Date. This Agreement shall become effective upon the execution of this
Agreement.  The transactions to occur at such place and time with respect to
this Agreement are referred to herein as the “Closing”.  




 

3.

Waiver.  At and subsequent to the Closing, the Shareholder hereby waives any and
all rights and interests he has, had or may have with respect to the
Cancellation Shares.




4.

Representations by the Shareholder.   (a)  The Shareholder owns the Cancellation
Shares of record and beneficially free and clear of all liens, claims, charges,
security interests, and/or encumbrances of any kind whatsoever.  The Shareholder
has sole control over the Cancellation Shares and/or sole discretionary
authority over any account in which they are held.  Except for this Agreement,
no person/entity has any option or right to purchase or otherwise acquire the
Cancellation Shares, whether by contract of sale or otherwise, nor is there a
“short position” as to the Cancellation Shares.




 

 

(b)

The Shareholder has full right, power and authority to execute, deliver and
perform this Agreement and to carry out the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by the
Shareholder and constitutes a valid, binding obligation of the Shareholder,
enforceable against it in accordance with its terms (except as such
enforceability may be limited by laws affecting creditor's rights generally).  




 

 

(c)

The Shareholder represents and warrants that it has the requisite authority and
capacity to enter into this Agreement, as well as carry out the terms/conditions
referenced herein. Additionally, Shareholder represents and warrants that its
compliance with the terms and conditions of this Agreement and will not violate
any instrument relating to the conduct of its business, or any other agreement
which it may be a party, or any Federal and State rules or regulations
applicable to either Party.




 

6.

Further Assurances.   Each Party to this Agreement will use its best efforts to
take all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including the execution and delivery of such other documents and agreements as
may be necessary to effectuate the cancellation of the Cancellation Shares).




 

7.

Entire Agreement; Amendments.   This Agreement contains the entire understanding
of the Parties with respect to the matters covered herein and therein and,
except as specifically  set forth herein, neither the Company nor the
Shareholder makes any representation, warranty, covenant or undertaking with
respect to such matters. No amendment, modification, termination or waiver of
any provision of this Agreement, and no consent to any departure therefrom,
shall in any event be effective unless the same shall be in writing and signed
by both Parties.  Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.




 

8.

Survival of Agreements, Representations and Warranties, etc.   All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement. 




 

9.

Successors and Assigns.   This Agreement shall bind and inure to the benefit of
and be enforceable by the Parties and their respective successors and assigns. 





2







--------------------------------------------------------------------------------




 

10.

Governing Law.   This Agreement and the obligations, rights and remedies of the
Parties hereto are to be construed in accordance with and governed by the laws
of the State of New York, with any action/dispute concerning this Agreement to
be commenced exclusively in the state and federal courts sitting in the City of
New York.  




11.

Severability.  In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

 

12.

Miscellaneous.  This Agreement embodies the entire agreement and understanding
between the Parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof.   If any provision of this
Agreement shall be held invalid or unenforceable for whatever reason, the
remainder of this Agreement shall not be affected thereby and every remaining
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law. This Agreement may be executed in any number of counterparts
and by the Parties hereto on separate counterparts but all such counterparts
shall together constitute but one and the same instrument.   





3







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have executed this Share Cancellation
Agreement as of the date first above written.  




Legacy Ventures International Inc.




By:_______________________

Name:

Rehan Saeed

 

Title: President







By:_______________________

Rehan Saeed, Individually

















4





